Title: From Thomas Jefferson to John Perry, 11 February 1808
From: Jefferson, Thomas
To: Perry, John


                  
                     Sir
                     
                     Washington Feb. 11. 08.
                  
                  In the beginning of January I remitted you 100. D. and the like sum in the beginning of this month. mr Craven has also furnished you some things debited to me, the amount not known to me. last night I recieved from mr Crump 4-orders for between 3. & 400. Dollars paiable monthly. these I have declined assuming; because altho’ it is my purpose to continue paying for you monthly as usual, yet that is subject to contingencies over which I ought not to give up all controul by binding myself before hand. nor do I like to give out papers signed by me which may be hawked about at market, be dishonored by a sale at discount, and get into hands whom I do not know. if therefore you renew arrangements with mr Crump it must respect me only so far as to desire me to pay monies to him which I might destine for yourself, without my entering into any obligation which shall make me answerable to another. the place of paiment should be here as it is inconvenient to remit to any place where I have not an agent. I tender you my good wishes.
                  
                     Th: Jefferson
                     
                  
               